                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA                         JS-6
                                         CIVIL MINUTES - GENERAL
 Case No.           CV 19-8864 FMO (FFMx)                                Date    October 28, 2019
 Title              Virginia Murguia v. Jacquelyn Hernandez, et al.




 Present: The Honorable             Fernando M. Olguin, United States District Judge
                Cheryl Wynn                                  None                          None
                Deputy Clerk                      Court Reporter / Recorder              Tape No.
                Attorney Present for Plaintiff:                  Attorney Present for Defendants:
                        None Present                                      None Present
 Proceedings:                (In Chambers) Order Remanding Action

        On October 13, 2018, plaintiff Virginia Murguia (“plaintiff’) filed a Verified Complaint in the
Los Angeles County Superior Court against Jacquelyn Hernandez (“Hernandez”), Craig Darling
(“Darling”) and Law Office of Craig A. Darling (“Law Office”) asserting state-law claims. (See Dkt.
1, Notice of Removal (“NOR”) at ECF 11-27 (Complaint)). On October 18, 2019, Hernandez
removed the action on federal question and diversity jurisdiction grounds pursuant to 28 U.S.C.
§§ 1331 and 1332. (See Dkt. 1, NOR).

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary
appears affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.
3, 126 S.Ct. 1854, 1861 (2006). Federal courts have a duty to examine jurisdiction sua sponte
before proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574,
583, 119 S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh
v. Y&H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

       “The right of removal is entirely a creature of statute and a suit commenced in a state court
must remain there until cause is shown for its transfer under some act of Congress.” Syngenta
Crop Protection, Inc. v. Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation
marks omitted). Where Congress has acted to create a right of removal, those statutes, unless
otherwise stated, are strictly construed against removal jurisdiction. See id. Unless otherwise
expressly provided by Congress, “any civil action brought in a State court of which the district
courts of the United States have original jurisdiction, may be removed by the defendant or the
defendants, to the district court[.]” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724 F.3d 1249, 1252
(9th Cir. 2013) (same). A removing defendant bears the burden of establishing that removal is
proper. See Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per
curiam) (noting the “longstanding, near-canonical rule that the burden on removal rests with the
removing defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong
presumption against removal jurisdiction means that the defendant always has the burden of
establishing that removal is proper.”) (internal quotation marks omitted). Moreover, if there is any
CV-90 (06/04)                                CIVIL MINUTES - GENERAL                            Page 1 of 3
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-8864 FMO (FFMx)                                Date    October 28, 2019
 Title          Virginia Murguia v. Jacquelyn Hernandez, et al.

doubt regarding the existence of subject matter jurisdiction, the court must resolve those doubts
in favor of remanding the action to state court. See Gaus, 980 F.2d at 566 (“Federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.”).

        “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that
provision, [the removing defendants] must demonstrate that original subject-matter jurisdiction lies
in the federal courts.” Syngenta Crop Protection, 537 U.S. at 33, 123 S.Ct. at 370. Failure to do
so requires that the case be remanded, as “[s]ubject matter jurisdiction may not be waived, and.
. . the district court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n, Inc.
v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). Indeed, “[i]f at any time before final
judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
remanded.” 28 U.S.C. § 1447(c); see Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n. 2
(9th Cir. 1988) (“It is elementary that the subject matter jurisdiction of the district court is not a
waivable matter and may be raised at anytime by one of the parties, by motion or in the
responsive pleadings, or sua sponte by the trial or reviewing court.”); Washington v. United Parcel
Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal. 2009) (a district court may remand an action where
the court finds that it lacks subject matter jurisdiction either by motion or sua sponte).

       The court’s review of the NOR and the attached state court Complaint makes clear that this
court does not have subject matter jurisdiction over the instant matter. In other words, plaintiff
could not have originally brought this action in federal court on the basis of diversity jurisdiction
or federal question jurisdiction. Therefore, removal was improper. See 28 U.S.C. § 1441(a);
Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only state-court
actions that originally could have been filed in federal court may be removed to federal court by
the defendant.”) (footnote omitted).

        For purposes of removal based on federal question jurisdiction, the well-pleaded complaint
rule “provides that federal jurisdiction exists only when a federal question is presented on the face
of the plaintiff’s properly pleaded complaint.” Smallwood v. Allied Van Lines, Inc., 660 F.3d 1115,
1120 (9th Cir. 2011) (quoting Caterpillar, 482 U.S. at 392, 107 S.Ct. at 2429). “As the master of
the complaint, a plaintiff may defeat removal by choosing not to plead independent federal
claims.” ARCO Envt’l Remediation, L.L.C. v. Dep’t of Health & Envt’l Quality of Montana, 213
F.3d 1108, 1114 (9th Cir. 2000). Here, the state-court complaint discloses no federal statutory
or constitutional question that would support federal question jurisdiction. (See, generally, Dkt.
1 (Complaint).

        Although Hernandez’s Notice of Removal is difficult to follow, it appears that she relies on
purported constitutional defenses as the basis for federal question jurisdiction. (See Dkt. NOR
at ¶ 3). However, it is well-settled that a “case may not be removed to federal court on the basis
of a federal defense . . . even if the defense is anticipated in the plaintiff’s complaint, and even
if both parties concede that the federal defense is the only question truly at issue.” Caterpillar,
482 U.S. at 393, 107 S.Ct. at 2430; see also Franchise Tax Bd. of the State of California v.
Construction Laborers Vacation Trust for Southern California, 463 U.S. 1, 27-28, 103 S.Ct. 2841,
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                Page 2 of 3
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-8864 FMO (FFMx)                                 Date    October 28, 2019
 Title          Virginia Murguia v. Jacquelyn Hernandez, et al.

2856 (1983), superseded by statute on other grounds, as recognized in DB Healthcare, LLC v.
Blue Cross Blue Shield of Arizona, Inc., 2017 WL 1075050, *4 (9th Cir. 2017) (“Congress has
given the lower federal courts jurisdiction to hear, originally or by removal from state court, only
those cases in which a well-pleaded complaint establishes either that federal law creates the
cause of action or that the plaintiff’s right to relief necessarily depends on resolution of a
substantial question of federal law.”).

        Although unclear, to the extent Hernandez is attempting to invoke the court’s diversity
jurisdiction, (see Dkt. 1, NOR at p. 5), it too fails. When federal subject matter jurisdiction is
predicated on diversity of citizenship, see 28 U.S.C. 1332(a), complete diversity must exist
between the opposing parties. See Caterpillar Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472
(1996) (stating that the diversity jurisdiction statute “applies only to cases in which the citizenship
of each plaintiff is diverse from the citizenship of each defendant”). Here, Hernandez has failed
to establish complete diversity of citizenship. (See, generally, Dkt. 1, NOR). Moreover, the
Complaint indicates that all parties are citizens of California. (See Dkt 1, Complaint).

        In short, given that any doubt regarding the existence of subject matter jurisdiction must
be resolved in favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court
is not persuaded, under the circumstances here, that Hernandez has met her burden. Therefore,
there is no basis for federal question jurisdiction. See 28 U.S.C. § 1331.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

                                           CONCLUSION

         Based on the foregoing, IT IS ORDERED that:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles, 111 N. Hill Street, Los Angeles, CA 90012, for lack of
subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.

                                                       Initials of Preparer             cw




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 3 of 3
